department of the treasury internal_revenue_service washington d c contact person identification_number telephone number i bry tax exempt and qyitire dey ur govern menon es ogyl of- oy yur o3-07 date aug employer_identification_number egend i d s z i v o o o d o a y u g o w o u o t o o i l x dear sir or madam we have considered m’s ruling_request dated date wherein m requests approval of a proposed set-aside of funds to be treated as qualifying distributions under sec_4942 of the internal_revenue_code for its taxable_year ending date m is exempt from federal_income_tax as an organization described in sec_501 c of the code it has also been classified as a private_foundation within the meaning of sec_509 m requests approval of a set-aside in the amount of dollar_figurex for its taxable_year ending date amounts to be set_aside will be paid to n a sec_501 organization whose primary purpose is to support the goals and objectives of o a state history museum and a division of p the latter entity as stated in a determination_letter from the internal_revenue_service is a wholly owned state_agency of a political_subdivision of a state and thus is automatically exempt from federal_income_tax under sec_115 of the code the set-aside will be used specifically to provide funding for q an exhibit gallery which will be located in r p is developing r within the s state capitol complex and n is supporting p’s development and construction of r m will pay the set-aside to n over a period of four years upon satisfaction of the criteria contained in the proposed grant agreement included with your submission q is an big_number square foot exhibit gallery within r it is estimated that q will be complete by june at a cost of approximately dollar_figurex the use of a set-aside is necessary to provide p with a funding commitment while permitting m to retain control_over the distribution of its funds to ensure that construction progresses as planned funding from a planned issuance of s bonds are used for the specified purpose and contributions from m are used for the specified purpose the grant agreement provides that funding by m will be conditioned upon completion of progress reports by p the building housing q is scheduled to be completed in december however the exhibits in q will not be completed until june p must provide m with a progress report every six months containing information regarding the progress of development and construction of q until p spends all grant funds each advance from m is contingent upon completion of q and the use of grant funds for q exhibits not the building the grant agreement has recently been reviséd to provide that in the event that q and r are complete and open to the public prior to date then m will pay n the balance of the amount that remains payable as soon as practicable following m’s determination that the requirements in the grant agreement have been satisfied - m’s commitment represents a portion about one-fourth of the total funds required for q it is important to m that its support for the construction of q be used for that purpose m does not want its contribution spent on other parts of r or for the general operating budget of p m believes that a set-aside is the only mechanism that ensures that the proper use of m’s funds especially in this case where the facility will be owned and operated by a state_agency concerning the latter point s’s fiscal crisis has put completion of r in jeopardy because of the budget crisis there have been severe cuts to practically every state_agency m is concerned that if funding for r applied in ways that are not intended additional funding for r the legislature authorized the issuance of additional bonds to finance the project in may however a recent decision by the highest court in s declared that the state commission that was authorized to issue bonds is unconstitutional although the commission has been reorganized this event has caused great uncertainty regarding the ability of the state to issue bonds in a timely manner which adds an element of substantial risk to the project is inadequate an unrestricted contribution by m could be reallocated or inasmuch as the s legislature failed to appropriate r is a dollar_figurex project that involves the construction of a big_number square foot museum and research facility located in the s capitol complex q which contains approximately big_number square feet in r will incorporate nine broad subject areas from s history that have affected both the internal and external images culture and history of s construction of q has not yet commenced the current projection is that q will be complete and open to the public by june the grant agreement requires that n shall include the full name of your founder b now deceased and or m at the entrance of the gallery also n is required to use the m name trademarks service marks logos commercial symbols or other identification to identify mas a sponsor donor or contributor the dollar_figurex that will be set_aside for purposes of q will actually be paid within the four year payment period specified in the grant agreement this payment period will end no later than months after the date of the first set-aside sec_4942 of the code imposes on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_4942 defines the term undistributed_income as the amount by which the distributable_amount for such taxable_year exceeds the qualifying distributions made before such time out of such distributable_amount sec_4942 of the code provides that the term distributable_amount means with respect to any foundation for any taxable_year an amount equal to the sum of the minimum_investment_return plus the amounts described in subsection f c reduced by the sum of the taxes imposed on such private_foundation for the taxable_year under subtitle a and sec_4940 sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 b sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project which comes within one or more purposes described in sec_170 may be treated as a qualifying_distribution if the requirements of subparagraph b of sec_4942 it meets sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test’ sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set_aside for a specific project that is for one or more of the purposes described in sec_170 or b of the code may be treated as a qualifying_distribution in the year in which set_aside if the requirements of that section and sec_4942 are satisfied the foundation must establish that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside satisfies the suitability test or the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments the proposed set-aside for m’s taxable_year ending date is in furtherance of m's charitable purposes the funds to be set_aside will be used to help fund a gallery q which will include various subject areas from the history of s q is housed in a museum o which is part of the state capitol complex the funds will clearly be used to advance an educational purpose within the meaning of sec_501 of the code thus the set-aside will be used to accomplish a purpose described in sec_170 as required by sec_4942 m has also established to our satisfaction that the project outlined above can be better accomplished by such set-aside rather than by the immediate payment of funds m has assured us that the funds to be set_aside in its taxable_year ending date will actually be paid prior to the expiration of months from the date of the set-aside based on the foregoing we rule that the set-aside of 500x dollars on m’s books_and_records for its taxable_year ending date satisfies the requirements of sec_4942 i of the code and sec_53_4942_a_-3 of the regulations the suitability test accordingly the proposed set-aside may be treated as qualifying distributions for m’s taxable_year ending date we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further any amount which is set_aside shall be taken into account for purposes of determining the foundation’s minimum_investment_return see sec_53_4942_a_-2 and any income attributable to such set-aside shall be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon your tax status should be reported to the tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box we are sending a copy of this ruling to the te_ge office because this letter could help resolve any questions about your tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely j eww detre debra j kawecki acting manager exempt_organizations technical group
